Name: Commission Regulation (EC) NoÃ 1114/2006 of 20 July 2006 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy;  health
 Date Published: nan

 21.7.2006 EN Official Journal of the European Union L 199/3 COMMISSION REGULATION (EC) No 1114/2006 of 20 July 2006 concerning the classification of certain goods in the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex to this Regulation should be classified under the CN codes indicated in column 2, by virtue of the reasons set out in column 3 of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN codes indicated in column 2 of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months pursuant to Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 2006. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 996/2006 (OJ L 179, 1.7.2006, p. 26). (2) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 648/2005 of the European Parliament and of the Council (OJ L 117, 4.5.2005, p. 13). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) 1. Liquid product based on arnica tincture (ratio arnica/extract 1:10), put up for retail sale in a bottle of 50 ml volume and with an alcoholic strength by volume of 45 %. According to the packaging the product is intended for human consumption for uses other than liquor production. Recommended dosage: 30 to 50 drops, diluted in half a glass of water, 2 to 3 times a day. 2208 90 69 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 1(d) to Chapter 13, and by the wording of CN codes 2208, 2208 90 and 2208 90 69. Being a beverage the product cannot be classified in Chapter 13. It cannot be regarded as a medicament of heading 3004 because it does not meet the criteria of the Additional Note 1 to Chapter 30. The product has to be classified as a spirituous beverage of heading 2208 (HSEN to heading 2208, third paragraph, item 16). 2. Liquid product put up for retail sale in a bottle of 30 ml volume, with an alcoholic strength by volume of 68 %, containing:  plantain (Plantago lanceolata) leaves, thyme (Thymus vulgaris) and helichrysum (Helichrysum italicum) flowers 2,1 g  dry extract of propolis 84 mg  freeze-dried extract of grindelia (Grindelia robusta) 45 mg  eucalyptus (Eucalyptus globulus) essential oil 10,5 mg  Scotch pine (Pinus sylvestris) essential oil 10,5 mg  alcohol  water According to the packaging the product could be used to improve respiration and is intended for human consumption. Recommended dosage: 25 drops, diluted in a little water, 3 times a day. 2208 90 69 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, and by the wording of CN codes 2208, 2208 90 and 2208 90 69. The product cannot be regarded as a medicament of heading 3004 because it does not meet the criteria of the Additional Note 1 to Chapter 30. The product has to be classified as a spirituous beverage of heading 2208 (HSEN to heading 2208, third paragraph, item 16). 3. Liquid product put up for retail sale in a bottle of 30 ml volume, with an alcoholic strength by volume of 70 %, containing:  propolis (min 38 mg/ml total flavonoids expressed as galangin) 16 % by weight  alcohol  water According to the packaging the product could be used to enhance the throat's natural defences and is intended for human consumption. Recommended dosage: 40 to 60 drops per day in a teaspoon of sugar or honey. 2208 90 69 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 1(a) to Chapter 30, and by the wording of CN codes 2208, 2208 90 and 2208 90 69. The product cannot be regarded as a medicament of Chapter 30. The product has to be classified as a spirituous beverage of heading 2208 (HSEN to heading 2208, third paragraph, item 16). 4. Liquid product put up for retail sale in a bottle of 30 ml volume, with an alcoholic strength by volume of 70 %, containing:  hydroalcoholic extract of propolis (standardized with native dry extract of propolis 0,6 g  alcohol  water According to the packaging the product is intended for human consumption in a recommended dosage of 25 drops once or twice a day, diluted in half a glass of water. It can also be used as a mouthwash, by diluting 25 drops in water as desired. 2208 90 69 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 3 to Chapter 33, and by the wording of CN codes 2208, 2208 90 and 2208 90 69. The product cannot be regarded as a mouthwash of heading 3306 because it is not put up in a form clearly specialised to such use (HSEN General, fourth paragraph (b) to Chapter 33). The product has to be classified as a spirituous beverage of heading 2208 (HSEN to heading 2208, third paragraph, item 16). 5. Liquid product based on glycerine macerate of blackcurrant (Ribes nigrum) buds (ratio drug/extract 1:20), put up for retail sale in a bottle of 100 ml volume, with an alcoholic strength by volume of 38 %. According to the packaging the product is intended for human consumption for uses other than liquor production. Recommended dosage: 50 to 150 drops, diluted in a little water, per day. 2208 90 69 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 1(d) to Chapter 13, and by the wording of CN codes 2208, 2208 90 and 2208 90 69. Being a beverage the product cannot be classified in Chapter 13. The product has to be classified as a spirituous beverage of heading 2208 (HSEN to heading 2208, third paragraph, item 16). 6. Product put up for retail sale in a spray bottle of 30 ml volume, with an alcoholic strength by volume of 20 %, containing  hydro alcoholic extract of propolis 86,75 %  honey 13 %  natural flavouring (lemon) 0,1 %  xanthan gum 0,1 %  lemon (Citrus limonum) essential oil 0,05 % The product is packaged as a mouth spray for oral hygiene. It is sprayed directly into the mouth. 3306 90 00 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 2 to Section VI, Note 3 to Chapter 33, and by the wording of CN codes 3306 and 3306 90 00. The product is put up in a form clearly specialised to be used for oral hygiene (HSEN to Chapter 33, General, fourth paragraph, item (b)).